Citation Nr: 1122953	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the portion of the appeal period prior to February 19, 2003.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, for the portion of the appeal period extending from February 20, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and February 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran filed an original service connection claim for PTSD in October 2000.  By rating action of January 2002, service connection was established for PTSD for which an initial 50 percent evaluation was assigned, effective from October 2000.  The January 2002 rating decision also granted service connection for diabetes, evaluated as 20 percent disabling, effective in July 2001.  

On October 7, 2002, the Veteran filed a TDIU claim, which was also accepted as an increased rating claim for PTSD.  Because the January 2002 rating decision was not yet final when the Veteran submitted the claim for TDIU, to include a claim for an increased evaluation for PTSD, the claim on appeal for an increased rating for PTSD may be considered a claim arising from an initial disability rating following an initial grant of service connection.  The rating assigned for diabetes in the January 2002 decision was also not yet final when the October 2002 claim for TDIU was submitted.  Therefore, the issues on appeal are more accurately described as stated on the title page of this decision.

While the appeal was pending, a rating action was issued in June 2007, at which time the RO increased the Veteran's PTSD rating from 50 percent to 70 percent, effective from November 30, 2006.  Subsequently, in a February 2009 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective from February 20, 2003.  Where, as is the case here with the PTSD claim, an award of assigned disability evaluations during the appeal period are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  Because the increased evaluation for PTSD granted during the appeal period does not represent the maximum rating available, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in July 2006 and December 2007 at which times it was remanded, primarily for additional evidentiary development.   There has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The issue of entitlement to a total rating for compensation based upon individual unemployability (TDIU) had been on appeal, but that issue was granted by the RO in June 2007, effective from November 30, 2006.  The Veteran has not disagreed with the effective date assigned for that grant of benefits.  As such, that matter is considered fully resolved and is no longer in appellate status.  


FINDINGS OF FACT

1.  For the entirety of the appeal period, the evidence reflects that diabetes has been treated with medication and a restricted diet, but the medical evidence establishes that there is no medically-directed regulation of activities.

2.  For the portion of the appeal period through February 19, 2003, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, but no increase in disability was factually ascertainable in the year prior to the October 2002 claim.

3.  For the portion of the appeal period extending from February 20, 2003, to November 29, 2006, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.
4.  For the portion of the appeal period extending from November 30, 2006, forward, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, Type II, have not been met for any portion of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  For the portion of the appeal prior to and through February 19, 2003, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  For the portion of the appeal period extending from February 20, 2003, to November 29, 2006, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  For the portion of the appeal period extending from November 30, 2006, forward, the criteria for the assignment of a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased initial rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of such notice has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

In any event, since the appeal was previously developed as a claim for an increased rating rather than as a claim for an increase in initial ratings, the Veteran was advised that an increased evaluation required evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in letters issued to the Veteran in August 2006 and January 2008.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment and post-service VA and private treatment records were obtained.  The Veteran was afforded VA examinations in 2002 and 2006 in connection with his increased rating claims for diabetes and PTSD and the file contains copious evidence relating to the symptoms and treatment associated with those conditions, such that the record as it stands provides adequate information for rating purposes.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


CLAIMS FOR INCREASED INITIAL RATINGS 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In an appeal from an initial rating, the Board must consider the medical evidence during the entire period since the Veteran's claim was first filed.  Fenderson v. West, 12 Vet. App. 119 (1999).

A. Diabetes Mellitus

By a rating decision issued in January 2002, the RO granted service connection for diabetes mellitus, type II, associated with herbicide exposure, and assigned an initial 20 percent rating, effective from July 9, 2001.  On October 7, 2002, the Veteran filed a TDIU claim, which was also accepted as an increased rating claim for diabetes.  By rating action of February 2003 (on appeal), an earlier effective date of May 8, 2001, was assigned for the initial grant of service connection for diabetes and the assignment of a 20 percent initial evaluation was continued from that date.  The Veteran appealed the assigned initial 20 percent evaluation.  

A VA examination report of July 1997 reflects that the Veteran's diagnosed medical conditions included insulin dependent diabetes mellitus.  

A VA diabetes examination was conducted in October 2002.  The Veteran complained of daily abdominal pain with eating, with occasional vomiting and rectal bleeding, but no diarrhea.  The report indicated that there were no episodes of ketoacidosis and that the Veteran indicated that he had hypoglycemic episodes infrequently, if he did not eat after taking an insulin injection.  It was noted that he followed a soft diabetic diet and did not have restriction of activities.  The diagnoses included poorly controlled diabetes mellitus, onset since 1997.  The examiner opined that diabetes did not interfere with the Veteran's ability to work and specifically noted that he had none of the following: cardiac symptoms; neurological deficits; diabetic retinopathy; diabetic nephropathy or peripheral neuropathy, related to diabetes.  The examiner further explained that the Veteran's most significant non-service connected disability was related to abdominal pain, associated with chronic pancreatitis; GERD, and PUD, causing significant daily pain.  It was noted that until the pain resolved, it would be difficult for the Veteran to be able to work. 

A neurology note of August 2003 reflects that the Veteran was seen with complaints of a 3-month history of pain and tingling of the right leg.  Following physical examination, the examiner noted that diabetic plexus neuropathy was suspected.  Strict control of blood sugars was recommended.

A VA diabetes examination was conducted in November 2006 and the claims folder was reviewed.  The history indicated that the Veteran had not had frequent ketoacidosis or hypoglycemic reactions, or been hospitalized for these symptoms.  It was noted that he was on a diabetic diet and that his weight was stable.  The report specifically stated that the Veteran did not have restriction of activities due to diabetes and did not have to avoid strenuous activity to prevent hypoglycemic reactions.  Treatment with insulin twice a day was documented.  The examiner indicated that the Veteran did not have visual problems, hypertension, heart disease, neurological symptoms, or bowel/bladder dysfunction, associated with diabetes.  Type II diabetes, under treatment, was diagnosed.  The examiner stated that the Veteran did not have any complications secondary to diabetes, and clarified that hypertension had been diagnosed prior to the diagnosis of diabetes.  In addition, the examiner opined that the Veteran's diabetes did not prevent him from being gainfully employed for light or heavy duty.  

A VA diabetic foot examination of January 2007 was normal.  In June 2007, the Veteran was advised to follow strict diet control.  

A VA peripheral neuropathy examination was conducted in October 2007 at which time peripheral neuropathy of the lower, but not upper extremities, associated with diabetes was diagnosed.  Erectile dysfunction was also found to be a condition which was potentially related to diabetes.  It was determined that hypertension was not related to diabetes.  It was noted that the Veteran required insulin more than once daily, and the Veteran again reported that he had not required emergency treatment or hospitalization for blood sugar too high or too low.  There was no notation that any provider had advised the Veteran to regulate exercise or activity.

By rating action of June 2008, service connection was established for peripheral neuropathy of the left lower extremity and for erectile dysfunction, associated with diabetes.  Special monthly compensation for loss of use of a creative organ was also established.  By rating action of September 2009, service connection was established for peripheral neuropathy of the right lower extremity and for the right and left upper extremities, associated with diabetes.

Analysis

Service connection is in effect for diabetes, and a 20 percent evaluation is assigned for the entirety of the appeal period.  The Veteran maintains that a 40 percent evaluation is warranted since he has been taking insulin on a daily basis since 1997 or 1998, has a restricted diet and must restrict his activities due to diabetes (See VA Forms 21-4138, dated in March and August 2003).

For the entirety of the appeal period, the Veteran's diabetes has been evaluated under Diagnostic Code 7913.  Diagnostic Code 7913 provides that diabetes mellitus manageable by restricted diet warrants a 10 percent disability rating.  Diabetes mellitus requiring insulin and restricted diet, or by oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  38 C.F.R. §4.119, Diagnostic Code 7913.

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010)

Having reviewed the evidence pertinent to the appeal period, the Board concludes that neither an increased initial rating nor a staged rating is appropriate with respect to this claim.  Clinical records indicate that by history, diabetes has been diagnosed since at least 1997 and has required insulin use since that time.  Clinical records also reflect that the Veteran was on a restricted diet for treatment of diabetes.  

With regard to the criterion involving regulation of activities, medical evidence is required to show that occupational and recreational activities have been restricted.  Accordingly, lay evidence alone is insufficient to meet this component of the rating criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities).  In this case, there is no indication that regulation of activities has been medically indicated for any portion of the appeal period.  In fact, VA examination reports of 2002 and 2006 include specific findings to the effect that the Veteran's activities are not restricted due to diabetes; nor do any clinical records or examination reports reflect otherwise.  

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).
As has been discussed in the law and regulations section above, in order for a 40 percent disability rating to be awarded, service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; meaning that all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Board notes that service connection has already been separately granted for neuropathy of the upper and lower extremities bilaterally, and for erectile dysfunction, and there is no indication of any additional complications of diabetes which need to be addressed in this decision.  

Having considered the concept of staged ratings in this case, the Board concludes that entitlement to an evaluation in excess of 20 percent for diabetes is not warranted for any  portion of the appeal period and the claim is denied.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the- doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

B.  PTSD

The Veteran filed an original service connection claim for PTSD in October 2000.  By rating action of January 2002, service connection was established for PTSD, effective from October 2000.  On October 7, 2002, the Veteran filed a TDIU claim, which was also accepted as a claim for an increased evaluation for service-connected disabilities, including PTSD.  As discussed above, the appeal addressed the initial evaluation for PTSD, from the date of the initial grant of service connection for PTSD, effective in October 2000.  By rating action of February 2003, a 50 percent initial evaluation for PTSD was continued.  Subsequently, in a rating decision issued in June 2007, a 70 percent initial evaluation for PTSD was granted effective from November 30, 2006.  Most recently, in a February 2009 rating decision, the 70 percent evaluation for PTSD was made effective from February 20, 2003.

In his initial claim for service connection for PTSD, the Veteran reported panic attacks, "sleeping problems," and marital problems.  He requested VA examination.  Clinical records dated from 1997 to June 2000 do not include records of treatment for a psychiatric disorder.    

The report of VA examination conducted in October 2001 discloses that the Veteran had panic disorder, depressive reaction, and PTSD.  The Veteran reported symptoms of PTSD since his return from service, depression for six years, and anxiety.  The Veteran denied flashbacks, but reported sleep disturbances.  He had a constricted affect.  The Veteran was irritable and angry.  He had destroyed some property twice in the month prior to the VA examination.  The Veteran reported expressing threats of violence.  He controlled the feelings of violence toward others because he did not want to return to prison.  The examiner assigned a Global Assessment of Functioning score of 55 with consideration of PTSD and panic disorder, and assigned an overall GAF score of 45 when pain due to medical problems was considered together with symptoms of PTSD and other psychiatric disorders.  

A VA examination was conducted in December 2002 and the Veteran's records and claims folder were reviewed.  The report mentioned that the Veteran had a used alcohol excessively until 3 years prior to the examination, and had a medical history which included chronic pancreatitis and diabetes.  It was noted that his past psychiatric diagnoses had included PTSD, panic disorder and anxiety disorder, and a pattern of missed appointments and non-compliance with medications was noted.  The Veteran reported that he had not worked since 1999 and did not have a stable work history prior to that.  It was further noted that he served 4 years in prison due to theft and had been unable to keep steady work in the past due to alcohol problems.  The report further revealed that the Veteran was married and had 4 children, but complained of having significant marital problems for years.  He also complained of insomnia, nightmares, and avoidance of reminders of Vietnam.  Problems with anger and irritability were also mentioned, as well as a history of violence against his spouse. 

Mental status examination revealed that the Veteran was fully-oriented with no indication of thought disorder or psychosis.  The Veteran was appropriately groomed and thought processes were logical and intact.  Speech was normal and there were indications of impairment of short term memory.  The Veteran denied having suicidal or homicidal ideation.  The examiner noted that the Veteran's symptoms did not support a diagnosis of panic disorder.  Diagnoses of PTSD; anxiety disorder and alcohol dependence, in self-reported remission, were made, and a GAF (Global Assessment of Functioning) score of 55 was assigned.  

The examiner opined that the criteria for a diagnosis of PTSD continued to be met, related to the Veteran's experiences in Vietnam, and noted that the symptoms were moderate.  The examiner further explained that PTSD in and of itself was not sufficient to render the Veteran unemployable, but that it was possible that if the totality of his medical conditions were assessed, he could meet the criteria for unemployability, further observing that many of the diagnosed medical conditions were however, not service-connected. 

The Veteran underwent a VA psychological assessment on February 20, 2003.  At that time, the Veteran reported having frequent panic attacks and headaches.  He denied having audio or visual hallucinations or suicidal/homicidal ideation, except on extreme depression.  It was noted that he had no friends.  Diagnoses of: panic disorder with agoraphobia; psychotic disorder; and a history of PTSD, were made.  

The Veteran was seen by VA in March 2003, due to his complaints of frequent debilitating panic attacks.  It was noted that marital discord was one of the causes of the panic attacks.  PTSD was diagnosed and a GAF score of 41 was assigned.  Between January 2004 and April 2006, a GAF score of 55was consistently assigned.  When seen in June 2006, the Veteran reported that he was feeling better and taking Lorazepam, once a day.  He stated that his anxiety and disposition had improved, noting that his wife found him easier to get along with.  The Veteran was described as well-oriented and speech was normal.  PTSD and panic disorder with agoraphobia were diagnosed and a GAF score of 60 was assigned.

A VA PTSD examination was conducted on November 30, 2006.  The Veteran complained of panic attacks; anxiety; stomach problems.  The report indicated that he received a visit from the police nearly every month following his spouse placing a call to them due to episodes of domestic violence.  It was noted that the Veteran had last worked 15 years previously as a sanitation worker, but apparently quit due to problems associated with diabetes.  Industrial impairment was described as moderate.  The Veteran's social impairment was described as severe.  It was reported that he had no friends, had not attended church in 20 years, had marital problems due to his temper, and spent most of his time in his room or watching TV.  

Examination revealed that the Veteran was not entirely oriented as he did not know the date or time.  Speech was circumstantial, gradually becoming intense and pressured.  Delusions were present with paranoid content.  The Veteran acknowledged having auditory hallucinations and suicidal/homicidal ideation.  Personal hygiene was poor.  Short-term and long-term memory were poor.  There was no indication of obsessive rituals.  Panic symptoms were pronounced and there was evidence of disturbed sleep, anxiety, and depression.  Insight was poor.  Diagnoses of chronic PTSD; depressive disorder and dementia, were made.  A GAF score of 45 was assigned, representing serious symptoms with a few major impairments.  

The examiner opined that it was more likely than not that the Veteran was unable to work around others due to frequent panic and paranoid thinking.  It was further noted that he had lost the ability to form close relationships, work around others and interact appropriately with family and friends.  It was also noted that the effects of other disorders were interactive and could not be separated from PTSD.

Analysis

The Veteran contends that an evaluation in excess of 50 percent is warranted for his service-connected PTSD prior to February 19, 2003, and that an evaluation in excess of 70 percent is warranted for the portion of the appeal period extending from February 20, 2003, forward.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence relating to the portion of the appeal period extending from October 2000 to February 19, 2003, indicates that the criteria for a 50 percent evaluation, but no greater evaluation, were met during that time period.  The evidence on file during that time, the most comprehensive of which consists of October 2001 and December 2002 VA examination reports, reflects that the occupational and social impairment with reduced reliability and productivity as well as difficulty in establishing and maintaining effective work and social relationships was been shown, supporting the assignment of the a 50 percent evaluation.

Neither the clinical evidence nor the Veteran's lay statements reflect that symptoms enumerated in the rating criteria supporting the assignment of a 70 percent evaluation such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene, were shown during the applicable time period.  

Significantly, the Veteran's PTSD symptomatology was characterized as moderate in December 2002.  In addition, the examiner who conducted the 2001 VA examination specifically noted that the Veteran's overall functioning was affected by his medical disorders, and pain due to those disorders, but that functioning based on impairment due to psychiatric symptoms was most accurately characterized as a GAF of 55, which is consistent with the 50 percent initial evaluation.  As noted above, GAF scores of 55 were assigned during this period, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The December 2002 VA examination report generally reflected that judgment, thinking and mood were unimpaired.  Indications of impairment of short-term memory were noted; however this manifestation is specifically enumerated in the criteria supporting the assignment of a 50 percent evaluation.  

Industrially, the report indicated that the Veteran had not worked since 1999; the reasons for this were unclear, but the examiner indicated that PTSD in and of itself was not sufficient to render the Veteran unemployable.  The report also revealed that the Veteran was married and had 4 children, albeit with complaints of having significant marital problems for years.  The aforementioned facts support the conclusion that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity and difficulty establishing and maintaining effective work and social relationships, for the portion of the appeal period through February 19, 2003.  The facts fail to establish that PTSD was productive of occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships, during that period, warranting the assignment of a 70 percent evaluation.

The evidence relating to the portion of the appeal period extending from February 20, 2003 to November 29, 2006, indicates that the criteria for a 70 percent evaluation, but no greater, were met during that time period.  The evidence on file relevant to this period of time consists largely of VA clinical records.  The VA records reveal GAF scores ranging from 41 to 60, but primarily and consistently reflecting the assignment of a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, as shown between January 2004 and April 2006.  Significantly, no clinical records or examination reports pertinent to that portion of the appeal period described or assessed the Veteran as totally impaired occupationally and socially.  

Moreover, the clinical evidence reflects that, during this period, the Veteran did not manifest such symptoms such: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Thus, symptoms consistent with the assignment of a 100 percent evaluation were not shown during the portion of the appeal period extending from February 20, 2003 to November 29, 2006.  Essentially, the evidence dated during this portion of the appeal period reflects occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70, but not a 100 percent, evaluation.  

For the portion of the appeal period extending from November 30, 2006, the evidence reflects that the Veteran's PTSD has been productive of total occupational and social impairment.  The most comprehensive and probative evidence relating to this time period consists of a VA examination report of November 30, 2006.  The Board notes that several of the enumerated criteria which support the assignment of a 100 percent evaluation were documented in that report.  

For example, the report gave indications of the Veteran's: intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; persistent delusions; and danger of hurting self or others, manifested by domestic violence against his wife.  The Veteran's social impairment was described as severe.  Significantly, the examiner opined that it was more likely than not that the Veteran was unable to work around others due to frequent panic and paranoid thinking.  It was further noted that he had lost the ability to form close relationships, work around others and interact appropriately with family and friends.

Having reviewed the evidence applicable to the appeal period extending from November 30, 2006, forward, the Board concludes that overall - after resolving all reasonable doubt in the Veteran's favor - a 100 percent evaluation for the Veteran's PTSD is warranted for that portion of the appeal period, as total occupational and social impairment is shown from that time forward.  Further supporting this finding is the fact that TDIU was granted from November 30, 2006, forward.  

In summary, by virtue of this Board decision, for the portion of the appeal period through February 19, 2003, a disability rating in excess of 50 percent for PTSD is denied.  For the portion of the appeal period extending from February 20, 2003 to November 29, 2006, a disability rating in excess of 70 percent for PTSD is denied.  

For the portion of the appeal period extending from November 30, 2006, forward, the criteria for a 100 percent schedular evaluation have been met and the claim is granted to this extent.  See 38 C.F.R. § 4.130, DC 9411, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).


C. Extraschedular Consideration

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010), as to those portion of the appeal period for which a schedular evaluation of less than 100 percent is in effect.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made. The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected diabetes and PTSD are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as relate to both aforementioned disabilities, and staged initial ratings have been assigned herein for PTSD, representing changes/increase in symptomatology for particular time periods during the applicable appeal period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the issue of entitlement to a TDIU has already been considered, adjudicated and granted as a separate claim.  Therefore, further discussion of this matter is unnecessary.  



ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied for any portion of the appeal period.

For the portion of the appeal period through February 19, 2003, a disability rating in excess of 50 percent for PTSD is denied.

For the portion of the appeal period extending from February 20, 2003 to November 29, 2006, a disability rating in excess of 70 percent for PTSD is denied.

For the portion of the appeal period extending from November 30, 2006, forward, the criteria for a 100 percent schedular evaluation have been met and the claim is granted to this extent only, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


